


110 HR 2162 IH: Nuclear Power Licensing Reform Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2162
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mrs. Lowey (for
			 herself, Mr. Hall of New York, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide certain requirements for the licensing of
		  commercial nuclear facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Power Licensing Reform Act of
			 2007.
		2.AmendmentsSection 103 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2133) is amended—
			(1)in subsection b.,
			 by inserting , including that the facility does not pose an unreasonable
			 threat to persons or the environment because of safety or security
			 vulnerabilities (including vulnerability to terrorist attacks), and that there
			 exist adequate evacuation plans for emergency events and that those plans have
			 been approved by the relevant Federal agencies and States within 50 miles of
			 the facility after by rule establish; and
			(2)in subsection c., by adding at the end the
			 following: Any such renewal shall be subject to the same criteria and
			 requirements that would be applicable for an original application for initial
			 construction, and the Commission shall ensure that any changes in the size or
			 distribution of the surrounding population have not resulted in the facility
			 being located at a site at which a new facility would not be allowed to be
			 built..
			
